Exhibit 10.1

 

LOGO [g443911g1005121509848.jpg]

28 Wells Avenue, 3rd Floor

Yonkers, NY 10701

Tel: 914.207.2300

Fax: 914.207.2399

WWW.CONTRAFECT.COM

Lisa R. Ricciardi

40 Old Post Road

Rye, NY 10580

Dear Lisa:

We are pleased to present an offer of employment (the “Agreement”) with
ContraFect Corporation (hereinafter the “Company”). The general terms of this
offer are as follows:

You are being hired into the position of Chief Operating Officer, reporting
directly to the Company’s Chief Executive Officer. Your starting date is
expected to be on October 5, 2018. You shall have the duties, responsibilities,
and authorities customarily associated with such position, including
responsibility for the investor relations, human resources, finance, and
business development functions of the Company, as well as other duties and
responsibilities as may be assigned from time to time at the discretion of the
Chief Executive Officer, provided that any such change shall be commensurate
with your title and authority. Notwithstanding the foregoing, your duties,
responsibilities and authorities may change from time to time at the discretion
of the Chief Executive Officer.

Your base salary will be at the annualized rate of $460,000.00 (together with
any increases, the “Base Salary”), less all applicable taxes and withholdings,
to be paid in accordance with the Company’s regular payroll practices (currently
semi- monthly pay periods). Such Base Salary may be increased from time to time,
in accordance with normal business practices and in the sole discretion of the
Company, provided that the parties agree that your Base Salary shall not be
decreased. Your Base Salary will not be subject to any salary increases until
2019. In this position, you will be an exempt employee, meaning that you will
not be entitled to overtime pay.

Beginning in 2019, for fiscal year 2018, you will be eligible for an annual
incentive bonus of 50% of your annual base salary (the “Target Bonus”) based
upon mutually agreed upon goals (80% corporate /20% individual). The actual
amount of any annual incentive bonus paid to you will be determined by the
Company’s board of directors or its authorized committee and payment of any such
bonus will be subject to your continued employment with the Company through the
payment date. The payment of any bonuses to you hereunder shall be made
following the fiscal year in which such bonus was earned, but in any event no
later than two and one half months following such fiscal year.

In addition to the stock option grants you have already received, you will be
granted additional incentive stock options to purchase an aggregate number of
250,000 shares of ContraFect Corporation common stock, that is intended to
qualify as an incentive stock option under Section 422 of the Internal Revenue
Code of 1986, as amended (the “Code”), to the maximum extent permitted by law.
The option is subject to the terms of ContraFect Corporation’s 2014 Omnibus
Incentive Plan (“Plan”) and a stock option award agreement thereunder. Your
grants will vest according to our regular vesting schedule, currently 6.25% per
quarter. The per share exercise price of the option will be equal to the Fair
Market Value (as defined in the Plan) of the Company’s common stock on the date
of grant. All stock option grants will be priced after you join the Company, on
the dates that the Compensation Committee approves the respective grants.

 

 

1



--------------------------------------------------------------------------------

In the event that you are terminated by the Company without Cause or in the
event that you resign with Good Reason, each as defined below, the Company shall
pay you: (i) a severance payment in the amount that is equal to eighteen
(18) months of your then current annual base salary; (ii) an amount equal to one
hundred fifty percent (150%) of your then current Target Bonus, payable when
bonuses are paid by the Company; (iii) a payment equal to eighteen (18) months
of full cost of applicable health insurance premiums (inclusive of dental and
vision insurance) due under COBRA and (iv) your then-outstanding stock options,
if any, will become fully vested and will remain exercisable until the earlier
of (a) the final expiration date of the option; or (b) the date that is two
(2) years after the date of your employment termination date (subject to earlier
termination in connection with a corporate transaction or event in accordance
with the terms of the applicable award), provided, in each case, that within 60
days following the date of your employment termination, you sign and deliver to
the Company (and do not revoke) a Severance and Release Agreement in a mutually
agreed upon form. The severance payments in clauses (i) and (iii) of the
immediately preceding sentence shall be paid over eighteen (18) months as any
regular paycheck.

“Cause” shall mean (i) the commission of an act of embezzlement, fraud, theft,
misappropriation of assets or property (tangible or intangible) of the Company;
(ii) gross negligence or misconduct in the performance of your duties; or
(iii) the conviction of a felony, or any crime involving moral turpitude. No
Cause shall exist unless the Company has provided you with written notice of
termination describing the particular circumstances giving rise to Cause, and
has provided you with the opportunity to cure, to the extent reasonably
susceptible to cure, such circumstances within thirty (30) days after receiving
such notice. If you so effect a cure, the notice of Cause shall be deemed
rescinded and of no force or effect. “Good Reason” shall mean the occurrence of
any of the events or conditions as described here without your written consent:
(i) a material diminution of your authority, duties, responsibilities, or title
or a material adverse change to whom you report; (ii) a material reduction in
your then-effective Base Salary; or (iii) the relocation of your principal place
of employment to a location that is more than fifty (50) miles “as the crow
flies” from Yonkers, New York. No Good Reason shall exist if you have not given
written notice to the Company within thirty (30) days of the initial existence
of the Good Reason condition(s) and until the Company has had thirty (30) days
to cure such event after the date on which you give the Company written notice
specifying such event in specific detail.

If there is a Change of Control Event and, within twelve (12) months of such
Change of Control Event, you resign for Good Reason or you are terminated
without Cause, you will receive the severance benefits as outlined above, and,
in addition, your then-outstanding stock options will become immediately fully
vested and exercisable (the “CoC Benefits”). All such benefits are conditioned
upon the execution of a Severance and Release Agreement in a form prescribed by
the Company or its successors. In the event your employment hereunder is
terminated by the Company without Cause or by you for Good Reason within the two
(2) months immediately prior to the entry by the Company into definitive
documentation pursuant to which there subsequently occurs a Change of Control
Event, you shall receive the CoC Benefits.

A “Change of Control Event” means any of the following: (i) any person or entity
(except for a current stockholder) becomes the beneficial owner of greater than
50% of the then-outstanding voting power of the Company; (ii) a merger or
consolidation with another entity where the voting securities of the Company
outstanding immediately before the transaction constitute less than a majority
of the voting power of the voting securities of the surviving entity outstanding
immediately after the transaction, or (iii) the sale or disposition of all or
substantially all of the Company’s assets.

As a full time employee, you will be eligible for standard Company benefits,
including medical benefits, paid holidays, paid sick/personal days and paid
vacation. These are each described in the Employee Handbook.

The intent of the parties hereto is that the payments and benefits hereunder
comply with or be exempt from Section 409A (“Section 409A”) of the Code, and to
the maximum extent permitted, this offer shall be interpreted accordingly.

Notwithstanding anything in this offer to the contrary, any compensation or
benefit payable hereunder upon your termination of employment shall be payable
only upon your “separation from service” with the Company within the meaning of
Section 409A (a “Separation from Service”) and, except as provided below, any
such compensation or benefit shall not be paid, or, in the case of installments,
shall not commence payment, until the 30th day following your Separation from
Service (the “First Payment Date”). Any installment payments that would have
been made to you during the 30 day period immediately following your Separation
from Service but for the preceding sentence will be paid to you on the First
Payment Date and the remaining payments will be made as provided in this offer.

 

 

2



--------------------------------------------------------------------------------

Notwithstanding anything in this offer to the contrary, if you are deemed by the
Company at the time of your Separation from Service to be a “specified employee”
for purposes of Section 409A, to the extent delayed commencement of any portion
of the benefits to which you are entitled hereunder is required in order to
avoid a prohibited distribution under Section 409A, such portion of your
benefits will not be provided to you prior to the earlier of (i) the expiration
of the six month period measured from the date of your Separation from Service
or (ii) the date of your death; except (A) to the extent of amounts that do not
constitute a deferral of compensation within the meaning of Treasury regulation
Section 1.409A-1(b) (including without limitation by reason of the safe harbor
set forth in Treasury regulation Section 1.409A-1(b)(9)(iii), as determined by
the Company in its reasonable good faith discretion); (B) benefits which qualify
as excepted welfare benefits pursuant to Treasury regulation
Section 1.409A-1(a)(5); or (C) other amounts or benefits that are not subject to
the requirements of Section 409A of the Code. On the first business day
following the expiration of the applicable Section 409A period, all payments
deferred pursuant to the preceding sentence will be paid in a lump sum to you
(or your estate), and any remaining payments due to you under this Agreement
will be paid as otherwise provided herein.

Notwithstanding any other provision of this Agreement to the contrary, you
acknowledge and agree that any and all payments, other than the payment of any
earned or accrued and unpaid Base Salary and benefits, to which you are entitled
under this Agreement are conditioned upon and subject to your execution of a
mutually agreed upon general waiver and release, becoming effective by the 60th
day following your separation from service. Such payments will commence the day
following the date the release becomes effective, provided that if the 60 day
period spans two calendar years, the payments will commence in the second
calendar year.

Your right to receive any installment payments under this Agreement, including
without limitation any salary continuation payments that are payable on Company
payroll dates, will be treated as a right to receive a series of separate
payments and, accordingly, each such installment payment will at all times be
considered a separate and distinct payment as permitted under Section 409A.
Except as otherwise permitted under Section 409A, no payment hereunder will be
accelerated or deferred unless such acceleration or deferral would not result in
additional tax or interest pursuant to Section 409A.

This offer is expressly conditioned on the following:

 

  a. Satisfactory completion of a background check, all required forms,
including a form I-9 which establishes your authorization to work in the United
States and a W-4 form;

 

  b. Please note that ContraFect is an at-will employer. This means you can
resign your employment at any time, with or without cause or reason, and
reciprocally, the Company can terminate your employment, with or without cause,
reason, and/or advance notice.

Your acceptance of this offer shall also mean that you agree to, at all times,
abide by the Company’s written policies and procedures.

 

3



--------------------------------------------------------------------------------

Please confirm your acceptance of this offer by signing below. You further
acknowledge by signing below that with this Agreement, you have already signed
the Confidential Information and Inventions Assignment Agreement.

We are delighted to invite you to join ContraFect. We are using ContraFect’s
technical expertise to develop biotherapeutic products for infectious diseases
that have high rates of unmet medical needs, particularly products used in
hospital-based markets. We are confident that you will play an important role in
the growth and success of the Company.

Sincerely,

 

/s/ Steven C. Gilman                

Steven C. Gilman

Chief Executive Officer

ACKNOWLEDGED, ACCEPTED and AGREED:

 

/s/ Lisa R. Ricciardi                                

Employee Signature: Lisa R. Ricciardi

Date: October 4, 2017

 

4